DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthozat (FR 2733261).
Regarding claim 1, Berthozat discloses a wall structure for a limited space (enclosing a machine), comprising: 
a first dampening element 22, 23 forming an exterior surface of the wall structure at a side of the limited space (Fig 2), 
the first dampening element 22, 23 comprising at least one layer 22, comprising porous material (rock wool); 
a first stopping element 19 (sheet metal) forming an opposite exterior surface of the wall structure (Fig 2), 
the first stopping element 19 comprising at least one layer to stop sound (sheet metal); a second dampening element 20, 27 in between said first dampening element 22, 23 and said first stopping element 19, the second dampening element comprising at least one layer 20 comprising porous material (rock wool) to dampen sound, the second dampening element further comprising an air layer 27 that is adjacent to the at least one layer 20 of the second dampening element comprising said porous or open cell material (Fig 2); and 
a second stopping element 21 in between the first dampening element 22, 23 and the second dampening element 20 and comprising at least one layer to stop sound (sheet metal), the sound stopping comprising stopping sound waves from propagating from one side of the second stopping element to another side of the second stopping element (Fig 2).
Regarding claim 2, Berthozat discloses the at least one layer of the second stopping element 21 comprises a continuous layer of sound stopping material (sheet metal) to stop sound (Fig 2).
Regarding claim 4, Berthozat discloses the continuous layer of the second stopping element 19 comprises a sheet metal.
Regarding claim 6, Berthozat discloses a frame element 28 at both ends of the wall structure (Fig 2).
Regarding claim 7, Berthozat discloses walls comprising the wall structure of claim 1 forming a soundproof booth (acoustic enclosure) (Fig 2). Examiner conclude this because Berthozat teaches an acoustic enclosure formed by the wall structure of claim 1.
Regarding claim 8, Berthozat discloses the steps of providing frame elements 28; attaching the first dampening element22, 23, the first stopping element 19, the second dampening element 20, 27, and the second stopping element 21 in between the frame elements (Fig 2).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthozat (FR 2733261).
Regarding claim 3, Berthozat discloses the continuous layer of the second stopping element 21, but does not disclose a thickness between 0.5 mm and 2 mm. However, it would have been an obvious matter of design choice to modify the thickness of the second stopping element as claimed, since such a modification would have involved a mere change in the thickness according to the required noise and vibration absorbing capabilities of the wall structure. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Berthozat discloses the air layer 27 has a thickness between 5 mm and 15 mm (10mm-100mm), but does not disclose said at least one layer of the second dampening element has a thickness between 20 mm and 40 mm. However, it would have been an obvious matter of design choice to modify the thickness of the second dampening element as claimed, since such a modification would have involved a mere change in the thickness according to the required noise and vibration absorbing capabilities of the wall structure. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
8.	Applicant's arguments filed 12/8/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Berthozat fails to disclose a wall structure for a limited space, Examiner respectfully disagrees, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Berthozat teaches a wall structure having the structural limitations as Applicant’s claimed invention that is used to form an acoustic enclosure of a limited space to isolate a machine.
In response to Applicant’s argument that Berthozat fails to disclose “a first dampening element” because the perforated steel plate 23 is rather a sound stopping structure. Examiner would like to note that the first dampening element of Berthozat is formed by layers 22 and 23, the claim limitations recite that “the first dampening element comprises at least one layer comprising porous material” (rock wool) and the first dampening element of Berthozat comprises layer 23 that is rock wool thus the claim limitations are met.
In response to Applicant’s argument that the second dampening element of Berthozat does not comprise the air space because the rock wood ends at the position on which the bent portion of the casing of the outer tray is attached with bolts to the beads. Examiner respectfully disagrees, the claim limitations recite “the second dampening element comprising at least one layer comprising porous material to dampen sound, the second dampening element further comprising an air layer that is adjacent to the at least one layer of the second dampening element comprising said porous or open cell material” and as explained in the rejection above, the second dampening element of Berthozat is formed by layers 20 (rock wool) and air layer 27 and there is nothing in the claimed limitations that would exclude the bent portion of the casing of the outer tray, the claimed “second dampening element” only needs to include and is not limited to at least one layer of porous material and an air layer.
In response to Applicant’s argument that the structure of Berthozat is not a soundproof booth. Examiner contends that the wall structure of Berthozat is structurally the same as the applicant’s invention, and therefore, will inherently be capable of performing the same functions and the “acoustic enclosure” of Berthozat is considered “a soundproof booth”.
In response to Applicant’s argument that in Berthozat not all the elements are attached between the posts 28. Examiner respectfully disagrees, the first stopping element 19 and the layer 20 of the second dampening element are secured to the posts 28 by the bolt 26’ that is positioned between the posts 28 thus the claimed limitations are met.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
12/16/2022